DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 requires that the substrate is amorphous or crystalline.  Claim 29, however, from which claim 41 depends, requires the substrate as glass.  As such, the substrate is not crystalline.  Note similar issue with withdrawn claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 39-41, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder (US 2013/0149496).
 	Regarding claim 29, Mazumder discloses a textured article with improved fingerprint resistance wherein the article may comprise a portion of a touch-sensitive display screen or cover plate for an electronic device or a non-touch-sensitive component of an electronic device [0008 & 0010].  The textured article generally includes a substrate and nanostructured topographical features comprising nanoparticles, see abstract and [0026].  The substrate may be a glass material such as 
Additionally, the reference discloses that fingerprint resistant refers to the ability of a surface to resist the visible transfer of residue from tactile interactions with a user; the non-wetting properties of a surface with respect to such tactilely-transferable residue; the minimization, hiding, or obscuring of tactilely-transferable residue on a surface; and combinations thereof, which corresponds to exhibiting a color shift of less than 20 when a fingerprint is applied to the surface [0020].  Alternatively, given the similar composition and surface structure between the claimed and disclosed articles, it is expected the disclosed article will have similar properties regarding color shift as claimed; see above discussion, Mazumder [0034], Applicant’s specification [0044-0046] and MPEP 2112.01 I: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
	While the reference fails to disclose that the article exhibits one or more of the claimed transparencies, given the glass compositions disclosed by the reference for the article are the same as Applicant’s glass compositions, it is expected the disclosed glass article with have similar properties to the claimed article; see Mazumder [0034], 
	Regarding claims 30-35, although the reference does not specifically disclose that the article exhibits one of the claimed properties, given the glass compositions disclosed by the reference for the article are the same as Applicant’s glass compositions, it is expected the disclosed glass article with have similar properties to the claimed article; see Mazumder [0034], Applicant’s specification [0044-0046] and MPEP 2112.02 II: "Products of identical chemical composition can not have mutually exclusive properties."  
	Regarding claim 39, the reference discloses that in certain cases where the textured article is used in the construction of a touch screen for an electronic device, for example, the transparency of the textured article can be at least about 92% over the visible spectrum; see MPEP 2144.05 I.
	Regarding claim 40, while the reference does not specifically disclose the claimed transmittance, given the glass compositions disclosed by the reference for the article are the same as Applicant’s glass compositions, it is expected the disclosed glass article with have similar properties to the claimed article; see Mazumder [0034], Applicant’s specification [0044-0046] and MPEP 2112.02 II: "Products of identical chemical composition can not have mutually exclusive properties."  
	Regarding claim 41, the reference discloses the substrate as glass, which corresponds to amorphous [0033 & 0034].
	Regarding claim 45, the reference discloses that the textured article can comprise a portion of a touch-sensitive display screen or cover plate for an electronic 
Regarding claim 49, the reference discloses that fingerprint resistant refers to the ability of a surface to resist the visible transfer of residue from tactile interactions with a user; the non-wetting properties of a surface with respect to such tactilely-transferable residue; the minimization, hiding, or obscuring of tactilely-transferable residue on a surface; and combinations thereof, which corresponds to the claimed visibility [0020].  Alternatively, given the similar composition and surface structure between the claimed and disclosed articles, it is expected the disclosed article will have similar visibility as claimed; see above discussion and MPEP 2112.01 I: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Regarding claim 50, the reference discloses the average height for each set of nano structured topographical features will be less than or equal to about 550 nm, which overlaps the claimed range [0044]; see MPEP 2144.05 I.
Alternatively, claims 30-35, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder (US 2013/0149496) as applied to claim 29 above, and further in view of Amin et al. (US 2010/0047521).
While it is expected the coated article of Mazumder will have similar properties to the claimed article given the similar composition (see above discussion), alternatively, Mazumder in view of Amin renders obvious the claimed properties.  While Mazumder 
Regarding claim 30, Amin discloses glass articles suitable for use as an electronic device housing/enclosure wherein the article exhibits desirable anti-smudge or fingerprint resistant properties, see abstract and [0026].  Additionally, the reference discloses the housing/enclosure exhibits a fracture toughness of greater than 0.6 MPa·m1/2, a 4-point bend strength of greater than 350 MPa, a Vickers hardness of at least 450 kgf/mm2, a Vickers median/radial crack initiation threshold of at least 5 kgf, a Young’s Modulus ranging between about 50 to 100 GPa and a thermal conductivity of less than 2.0 W/m°C, see abstract.  
	Regarding claim 31, Amin discloses the enclosure exhibits a radio and microwave frequency transparency, as defined by a loss tangent of less than 0.015 over the frequency range of between 500 MHz to 3.0 GHz [0021].
	Regarding claim 32, Amin discloses that the article exhibits a fracture toughness of greater than 0.75 MPa·m1/2, see claim 4.  Additionally, the reference discloses the article exhibits a Young’s Modulus ranging between 50 and 75 GPa [0023].
	Regarding claim 33, Amin discloses the enclosure exhibits a 4-point bend strength of greater than 475 MPa [0023].
	Regarding claim 34, Amin discloses that the article exhibits a Vickers hardness of at least 500 kgf/mm2 and Vickers median/radial crack initiation threshold of greater than 10 kgf, see claim 7.
	Regarding claim 35, Amin discloses the glass article exhibits a thermal conductivity of less than 1.5 W/m°C [0024].

	It would have been obvious to one of ordinary skill in the art at the time of the invention for the article of Mazumder to have the properties of Amin as known properties which make glass suitable for use a housing/enclosure/cover, see Amin [0007 & 0021].
Regarding claim 45, while Mazumder discloses that the textured article can comprise a portion of a touch-sensitive display screen or cover plate for an electronic device, a non-touch-sensitive component of an electronic device, the reference does not specifically disclose the article as an electronic device selected from a mobile phone, a tablet, a laptop and a media player [0010].
Amin discloses the glass article can be used in a variety of consumer electronic articles, for example, cellphones and other electronic devices capable of wireless communication, music players, notebook computers, PDA’s, game controllers, computer “mice”, electronic book readers and other devices [0009]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the electronic device of Mazumder to comprise one of the articles of Amin as known devices that include glass housings and touch screens.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mazumder (US 2013/0149496) as applied to claim 29 above, and further in view of Mayers et al. (US 2009/0041984).
While Mazumder discloses a textured article with improved fingerprint resistance, the reference fails to disclose the claimed RMS roughness value.
	Mayers discloses smudge-resistant coatings that can be used in electronic device applications wherein the coating has a root mean square surface roughness of about 100 nm to about 10 microns [0007 & 0008].  The reference further discloses that a sufficient surface roughness is important in making the structured coatings of the present invention resistant to smudges [0071].  The presence of a smudge on a smooth (i.e., "non-roughened") surface can be visible to the human eye due to any of: light absorption by the smudge material, refractive distortion of light by the smudge material, back reflection of light at the smudge-air interface and/or the smudge-surface interface, for example [0071].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the textured surface of Mazumder to have the rms roughness of Mayers as a known roughness value suitable for providing smudge resistant surfaces for electronic device applications; see MPEP 2144.05 I.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mazumder (US 2013/0149496) as applied to claim 29 above, and further in view of Amin et al. (US 2010/0047521).
While Mazumder discloses that the glass article may be chemically strengthened, the reference fails to disclose the claimed depth of layer, compressive stress and central tension [0053].
Amin discloses the article as comprising an ion exchanged glass exhibiting a compressive layer having a depth of layer greater than or equal to 20 microns, a 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the article of Mazumder to have the properties of Amin as known properties which make glass suitable for use a housing/enclosure/cover, see Amin [0007].
Allowable Subject Matter
Claim 52 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Request, filed March 22, 2021, with respect to the rejection(s) of claim(s) 29-35, 38-41, 43, 49 and 50 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783